  8:03-cr-00413-JFB-MDN Doc # 158 Filed: 02/18/21 Page 1 of 2 - Page ID # 462



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:03CR413

         vs.
                                                               ORDER ON APPEARANCE FOR
JEFFREY RUSSO,                                               SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on February 18, 2021 regarding Second Amended
Petition for Offender Under Supervision [155]. Jeffrey Thomas represented the defendant. Susan
Lehr represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Amended Petition for Offender Under
Supervision [149] and Petition for Offender Under Supervision [132]. The government’s oral motion
to dismiss Amended Petition for Offender Under Supervision [149] and Petition for Offender Under
Supervision [132] is granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in
Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
2:30 p.m. on April 1, 2021.
        The government moved for detention based upon risk of flight and danger. The defendant is
not in federal custody and requests a detention hearing upon coming into federal custody. The
defendant shall be afforded the right to a detention hearing upon coming into federal custody and the
government's motion for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer
with the correctional officer having custody of the defendant.


        IT IS SO ORDERED.
8:03-cr-00413-JFB-MDN Doc # 158 Filed: 02/18/21 Page 2 of 2 - Page ID # 463




    Dated this 18th day of February, 2021.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                             2
